Exhibit 10.01

 

 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT is entered into this April 8, 2015
as of April 1, 2015, by and between ENSERVCO CORPORATION, a Delaware
corporation, (the “Company”), and AUSTIN PEITZ (“Peitz”), collectively referred
to as the “Parties.”

 

WITNESSETH

 

WHEREAS, the Company entered into an employment agreement with Peitz in August
2010 and amended in May 2013 and again June 2014 (effective July 1, 2014) (the
“Agreement”).

 

WHEREAS, the Board of Directors by consent dated April 8, 2015, further amended
certain terms of the Agreement and the Parties wish to memorialize those
amendments as set forth herein.

 

NOW, THEREFORE, in consideration of the conditions and covenants set forth, it
is agreed that the Agreement be and hereby is amended, effective as of April 1,
2015, so that:

 

A. Section 3, Paragraph a (“Base Salary”) reads as follows:

 

Base Salary. The Company will pay Executive during the Term an annual base
salary in the amount of $150,000 (“Base Salary” as of April 1, 2015) subject to
such further modification as the Chief Executive Officer, in consultation with
the Board of Directors, determines appropriate.

B. Section 3, Paragraph b (“Bonus”) reads as follows:

 

(i)Quarterly Bonus. Executive will be eligible each quarter to receive a bonus
of $30,000 in addition to the Executive’s Base Salary, which will be awarded
based on the Executive meeting the following pre-established goals:

a.Meet the total of gross profit dollars budgeted for the Company’s yard
locations on an aggregate basis for the quarter as such gross profit was
budgeted in the projections provided to PNC Bank, National Association, the
Company’ senior secured lender, for each of the last three quarters of 2015. The
actual results will be adjusted for any items of significance that in the
Company’s Chief Executive Officer’s and Chief Financial Officer’s opinion were
beyond the control of the Executive and/or the field management and staff.

b.Maintain downward trend in safety scores.

c.Broaden the Company’s marketing efforts.

d.Successfully establish Heat Waves Hot Oil Service LLC’s operations in Texas.
           

Employment Agreement Amend No. 1-Peitz Page 1

 

 

 

(ii)Partial Quarterly Bonus. If the aggregate gross profit dollars for the
Company’s yard locations are less than the amount budgeted, or if any of the
other metrics described in paragraphs (i)(b), (i)(c), or (i)(d), above, are not
clearly met, the Chief Executive Officer will, in consultation with the Chief
Financial Officer, determine the portion of the quarterly bonus to be paid to
the Executive.

(iii)Payment of Quarterly Bonus. Such bonus for any quarter, if any, will be
paid during the 45-day period beginning the last day of the quarter for which
the bonus was earned.

(iv)Discretionary Bonus. Executive will also be eligible each year for a
discretionary bonus in addition to Executive’s Base Salary and Quarterly Bonus,
which will be awarded in such amounts as the Company’s board of directors will
determine and based upon Executive’s individual performance and the Company’s
financial performance; provided, however, that with the approval of the
Company’s board of directors, the Company may establish a formula-based bonus
for Executive calculated from Company’s financial performance. Such bonus for
any year, if any, will be paid during the 90-day period beginning February 1 of
the year immediately after the year for which the bonus was earned.

C. Except as specifically amended hereby the Agreement remains in full force and
effect.

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment to be effective as
stated above.

 

ENSERVCO CORPORATION

 

 



By: /s/ Rick D. Kasch   Rick D. Kasch, Chief Executive Officer and President    
  Date: April 8, 2015            

 

EXECUTIVE

          By: /s/ Austin Peitz   Austin Peitz       Date: April 9, 2015  

 

 



Employment Agreement Amend No 1-Peitz Page 2

